DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1- are objected to because of the following informalities:  "biological-information" in the preamble of the claims should be amended to "biological information" as written in the body of claims 1 and 2 for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the measuring unit measures biological information related to a cardiac function of the subject” in lines 3-4 of the claim. There is insufficient clarity in this limitation; specifically, it is not clear whether the biological information being measured in this claim is the same biological information discussed in lines 10-11 of claim 1, or if this is separate biological information being measured which is related to a cardiac function of a subject.  The claim is currently interpreted as referring to the same biological information discussed in claim 1. It is thus recommended that the claim be amended to “wherein the biological information is related to a cardiac function of the subject”.
Claim 6 recites the limitation “until the informing unit informs the subject of the timing at which breathing is to be stopped” in lines 6-8 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the limitation refers to informing a subject to stop breathing or if it refers to informing a subject to simply stop breathing in sync with the reference rhythm. The limitation is currently interpreted as informing a subject to stop breathing in sync with the reference rhythm.
Claim 3 is additionally rejected under 35 U.S.C. 112(b) as indefinite due to its dependence on claim 2, which has been rejected as indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: informing unit and measuring unit in claims 1-7 and detecting unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott (U.S. 20060047202 A1).
Regarding claim 1, Elliott teaches a biological-information measuring apparatus (Fig. 3) comprising: an informing unit (Audio/visual/audiovisual display B, Fig. 3; Audio/visual/audiovisual display F, Fig. 5) that informs a subject (Care recipient A, Figs. 3 and 5) whose biological information is to be measured of a reference rhythm that is predetermined as a rhythm suitable for measurement of the biological information (Paragraphs 57-58—inhale on the first cue and exhale on the second cue in alignment with the first and second signals; Paragraph 0064—the objective is for the recipient to have 5 breaths in approximately 1 minute which also requires a certain depth of inhalation and exhalation; Breathing cycle generator D, Fig. 3; Breathing cycle generator E, Fig. 5), a measured value of which varies in accordance with a breathing state of the subject (Paragraphs 0005-0006 and 0010-0013—an increase in heart rate or stroke volume will increase cardiac output, such that the higher the cardiac output, the 
Regarding claim 2, Elliott teaches the biological-information measuring apparatus according to Claim 1, wherein the measuring unit measures biological information related to a cardiac function of the subject (Breathing rate and/or blood pressure monitoring apparatus C, Fig. 3; Breathing sensor D, Fig. 5; Paragraphs 0005-0006 and 0010-0013—an increase in heart rate or stroke volume will increase cardiac output, such that the higher the cardiac output, the higher the blood pressure…high blood pressure is associated with accelerated heartbeat rate…a slower breathing rate reduces heartbeat rate and blood pressure, which would additionally correlate with a lower cardiac output). In particular, Elliott teaches measuring the blood pressure and/or breathing rate of the subject, which may be additionally used to measure a cardiac output.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Persidsky (U.S. 20180256074 A1).
Regarding claim 4, Elliott teaches the biological-information measuring apparatus according to Claim 1. However, Elliott does not specifically teach wherein the informing unit informs the subject of the reference rhythm in such a manner that the subject stops breathing after finishing exhaling and before starting inhaling. However, Persidsky teaches a system for monitoring, guiding, and evaluating breathing patterns of a subject using breathing sensor signals (Abstract), wherein a subject may be guided to breathe along with a specific pattern where the subject stops breathing after finishing exhaling and before starting inhaling (Paragraph 0004—there are dozens of known breathing techniques with different patterns of breathing such as pause times between breaths, which may be used to calm the nervous system and reduce stress; Paragraph 0452—a modified 4-7-8 breath pattern may be selected for the game where the user holds their breath after exhaling and before the start of the next 
Regarding claim 5, Elliott with Persidsky teaches the biological-information measuring apparatus according to Claim 4. However, while Elliott teaches using audio, visual, or audiovisual cues to inform the subject of the reference rhythm, Elliott does not specifically teach wherein the informing unit informs the subject of the reference rhythm in such a manner that a way of informing the subject of a timing at which breathing is to be stopped in the reference rhythm is different from a way of informing the subject of a timing at which exhalation is to be started in the reference rhythm and a way of informing the subject of a timing at which inhalation is to be started in the reference rhythm. Persidsky teaches wherein the informing unit informs the subject of the reference rhythm in such a manner that a way of informing the subject of a timing at which breathing is to be stopped in the reference rhythm (Paragraph 0429—an elongating line can be used for a time between breaths indicator…may be green to indicate a positive evaluation state; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through retention zones for holding breath after exhalation; Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones, Fig. 146) is different from a way of informing the subject of a timing at which exhalation is to be started in the reference rhythm (time between breaths indicator 424 is a flat line, Fig. 122-123; Paragraph 0435—a gate target may be positioned on the timeline as a moving visual indicator to guide the user to pace their exhalation so that it ends within an acceptable range; Paragraph 0450-0452—in a game mode for breath training, the user may be guided through a breath level game through exhalation zones for exhaling the breath; Exhalation zones 500 are downward/negative slope lines, Fig. 146) and a way of informing the subject of a timing at which inhalation is to be started in the reference rhythm (if the 
Regarding claim 6, Elliott with Persidsky teaches the biological-information measuring apparatus according to Claim 5. Elliott additionally teaches wherein the informing unit informs the subject of the reference rhythm in a cycle that is longer than a breathing cycle of the subject when the subject is in a resting state (Paragraph 0035—facilitating slower breathing of the recipients resting breathing rate; Paragraph 0036—the recipient is presented a breathing cycle with a gradually increasing interval to which the recipient synchronizes their breathing in order to gradually lower their breathing frequency), the breathing cycle being obtained beforehand (Paragraph 0040—the care recipient is able to perceive the status of their breathing rate and blood pressure as monitored by the apparatus; Paragraph 0043—allows a person to practice their breathing skill as well as monitor themselves in order to identify times when their breathing rate is outside the range of the reference rhythm), until the informing unit informs the subject of the timing at which breathing is to be stopped (Paragraph 0044—the signal continues until the breathing frequency falls below a specified threshold, such that informing of the reference rhythm is stopped).
Regarding claim 7, Elliott with Persidky teaches the biological-information measuring apparatus according to Claim 5. However, Elliott does not specifically teach wherein the informing unit informs the subject of the reference rhythm in such a manner that a length of exhalation is longer than a length of 
Regarding claim 8, Elliott with Persidsky teaches the biological-information measuring apparatus according to Claim 4. Elliott additionally teaches a detecting unit that detects the breathing rhythm of the subject (Breathing rate and/or blood pressure monitoring apparatus C, Fig. 3; Breathing sensor D, Fig. 5), wherein the informing unit informs the subject of the reference rhythm in which a length of time from when the informing unit starts informing the subject of the reference rhythm until the informing unit informs the subject of the timing at which breathing is to be stopped is adjusted in accordance with an amount of deviation between the breathing rhythm of the subject detected by the detecting unit and the reference rhythm (Paragraph 0044—the breathing sensor monitors the breathing frequency and 
Regarding claim 9, Elliott with Persidsky teaches the biological-information measuring apparatus according to Claim 8. Elliott additionally teaches wherein the informing unit informs the subject of the reference rhythm in such a manner that the length of time from when the informing unit starts informing the subject of the reference rhythm until the informing unit informs the subject of the timing at which breathing is to be stopped increases as the amount of deviation between the breathing rhythm of the subject detected by the detecting unit and the reference rhythm increases (Paragraph 0044—the breathing sensor monitors the breathing frequency and depth on a continuous basis, and if it any time the frequency or depth of breathing exceeds limits, an alert is sounded and the breathing cycle signal starts and continues until the breathing frequency falls below a specified threshold, such that the longer a subject’s breathing rate is deviating from the reference frequency and depth, the longer the reference rhythm is presented to the subject). In particular, as Elliott teaches that the subject is informed of the reference rhythm until the deviation of the subject’s breathing frequency falls within a threshold, it may be seen that if the subject’s breathing frequency has a greater deviation from the reference, it would take more time to return to a breathing frequency below the selected threshold, such that the timing at which breathing is to be stopped increases as the amount of deviation between the breathing rhythm of the subject detected by the detecting unit and the reference rhythm increases.
Regarding claim 10, Elliott with Persidsky teaches the biological-information measuring apparatus according to Claim 8. Elliott additionally teaches wherein the informing unit instructs the .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Ando (U.S. 20170119254 A1).
Regarding claim 3, Elliott teaches the biological-information measuring apparatus according to Claim 2. However, Elliott does not specifically teach wherein the measuring unit measures an oxygen circulation time from a value indicating a concentration of oxygen in blood of the subject. Ando teaches a circulation time measurement device including a measuring unit which acquires an air flow signal indicating a change of an air flow of breathing and an oxygen saturation signal indicating a change of oxygen saturation and a circulation time calculation unit that measures an oxygen delivery circulation time of blood based on a time difference between a predetermined first time in the air flow signal and a second time in the oxygen saturation signal indicating an increase in oxygen saturation corresponding to resumption of breathing at the first time (Abstract) such that the oxygen circulation time is calculated from a value indicating a concentration of oxygen in blood of the subject (Paragraph 0016—measuring an oxygen delivery circulation time of blood based on a time difference between a predetermined first time in the air flow signal and a second time in the oxygen saturation signal indicating an increase in oxygen saturation corresponding to resumption of breathing at the first time). Ando additionally teaches that the oxygen delivery circulation time may be used to estimate cardiac output (Paragraphs 0014 and 0016). It would have been obvious to one having ordinary skill in the art to combine the system of Elliott with the oxygen circulation time measurement of Ando in order to predictably improve the ability of the system to accurately measure a cardiac output, which is a known goal of the system of Elliott.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kacmarek (U.S. 20100106037 A1) teaches a system for accurate noninvasive calculation of a cardiac output utilizing a fluid containment structure to provide different indicators to cue a patient to inhale or exhale in accordance with a reference rhythm, a measuring unit to measure the cardiac qualities of the subject including cardiac output, and a detecting unit for detecting breathing qualities of the subject including average respiratory rate and volume as well as deviation from the reference rhythm. Kacmarek additionally teaches wherein a breath guidance mode informs the patient of the reference rhythm for a longer period of time if the patient's breathing rhythm deviates by at least a certain amount..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791